Citation Nr: 0826272	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for lipomas.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a back injury. 

5.  Entitlement to service connection for dizziness secondary 
to a service-connected disorder.

6.  Entitlement to service connection for depression 
secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision, 
which denied service connection for lipomas, fibromyalgia, 
and sleep apnea, and which denied the veteran's request to 
reopen previously denied claims for residuals of a back 
injury, and conjunctivitis.  Also before the Board is an 
August 2006 rating decision, which denied service connection 
for depression and dizziness, including as secondary to the 
veteran's service-connected migraine headaches disorder.  
These decisions were issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In September 2005 the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
Little Rock, Arkansas.  The transcript of that hearing is of 
record.

In September 2006 the Board issued a decision denying the 
veteran's claims for service connection for lipomas, 
fibromyalgia, and sleep apnea.  The Board also denied the 
veteran's request to reopen previously denied claims for 
service connection for residuals of a back injury and service 
connection for conjunctivitis.  The veteran appealed the 
Board's September 2006 decision to the Court of Appeals for 
Veterans' Claims (Court).

In a December 2007 Joint Motion for a Partial Remand the 
parties moved that the issues of new and material evidence 
for residuals of a back injury, and service connection for 
lipomas, fibromyalgia, and sleep apnea be remanded for 
further development.  The appellant also notified the Court 
that he no longer wished to pursue the issue of whether new 
and material evidence had been submitted to reopen his claim 
for entitlement to service connection for conjunctivitis.  

In January 2008 the Court granted the parties Joint Motion 
for remand of the issues of service connection for 
fibromyalgia, sleep apnea, and lipomas, and the issue of 
whether the veteran's claim for service connection for 
residuals of a back injury should be reopened.  The Court 
then dismissed the issue of whether new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for conjunctivitis.  

The Board notes that in correspondence received in April 2006 
the veteran appeared to state claims for service connection 
for high blood pressure and diabetes.  These issues, which 
have not been adjudicated, are referred back to the RO for 
clarification as to the veteran's intent.  


REMAND

The veteran has requested to reopen a previously denied claim 
for service connection for residuals of a back injury.  In 
September 2004 he was accorded a C&P examination; however, 
the claims file was not available for review at the time of 
that examination.  Nevertheless, the examiner opined that 
"it is less likely than not that any complaints presently 
are due to service injury."  Although the September 2004 
examiner subsequently (in November 2004) averred that the 
claims file had been reviewed, he failed to provide a 
rationale for his opinion.  

Absent presentation by the veteran of new and material 
evidence, VA has no duty to accord an examination in cases 
where the veteran seeks to reopen a previously denied claim.  
38 CR 3.159(c)(4)(C)(iii).  However, once the Secretary 
undertakes to provide an examination, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In accordance with Barr, and in order to obtain a fully 
informed opinion accompanied by supporting rationale the 
matter must be remanded for a new C&P examination.  Barr, 21 
Vet. App. at 311; see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (holding that the examiner "must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed examination").

The veteran also seeks service connection for fibromyalgia.  
During his September 2005 Board hearing he testified that his 
treatment providers told him that his fibromyalgia was "a 
form of arthritis that stemmed from an injury while [he] was 
in the service."  

In September 2004 the veteran was accorded a C&P examination.  
In addition to commenting with regard to the veteran's back 
condition, the examiner stated that there was "insufficient 
evidence to warrant a diagnosis of fibromyalgia."  However, 
he admitted that had not reviewed the claims file.  In an 
addendum dated in November 2004 he subsequently stated that 
he had reviewed the claims file but declared that his 
"original impression remains unchanged."  Unfortunately, he 
made no mention of the medical records from 2002 to 2003, or 
letters in 2004 from a private treating physician, which 
advise of treatment for fibromyalgia.  In order to obtain a 
fully informed opinion accompanied by supporting rationale, 
remand for a new examination is warranted.  38 C.F.R. § 
3.326; see also Barr, 21 Vet. App. at 311.  

In September 2007, the RO received records from the Social 
Security Administration.  The veteran has not waived RO 
consideration of this evidence.  In accordance with 38 C.F.R. 
§ 19.37(b) the veteran's claims must be remanded for the RO's 
consideration of this evidence.  

In addition to the foregoing, in August 2006 the RO denied 
claims for service connection for depression and service 
connection for dizziness.  In February 2007 the veteran 
timely filed a substantive appeal, and in March 2007 he 
requested a Board hearing by videoconference with regard to 
these two  issues.  Review of the record reveals that the 
veteran has not withdrawn his request for a videoconference 
hearing regarding his appeals for service connection for 
dizziness secondary to his service-connected migraine 
headaches disorder and service connection for depression 
secondary to migraine headaches and tinnitus.  Remand for 
scheduling of a videoconference hearing is thus warranted.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Schedule the veteran for 
appropriate examination(s) to determine 
the etiology of any current back 
disability and/or fibromyalgia.  The 
claims file MUST be made available to, 
and reviewed by, the examiner, and the 
examiner must note in his report that 
the claims file was reviewed.  All 
indicated tests (including neurological 
testing, if indicated) must be 
performed, and all findings reported in 
detail.  The examiner should identify 
all disorders of the back and should 
state whether the veteran currently has 
a diagnosis of fibromyalgia.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that any current back disability and/or 
a current fibromyalgia disorder is 
related to military service, including 
the low back injury sustained during 
basic training.  A complete rationale 
for all opinions offered must be set 
forth in the report provided.

3.  Schedule the veteran for a Board 
hearing, by videoconference, regarding 
the veteran's appeal for service 
connection for dizziness secondary to 
his service-connected migraine 
headaches disorder and service 
connection for depression secondary to 
migraine headaches and tinnitus, and 
provide adequate notice to the veteran 
of said in accordance with 38 C.F.R. 
§ 19.76.  

4.  Readjudicate the issues on appeal.  
If any benefit sought remains denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
The SSOC must include a discussion of 
any newly added evidence since the last 
SOC/SSOC, this should specifically 
include a discussion of SSA records 
which were added to the claims file in 
September 2007.  The case should then 
be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

